Name: 91/476/ECSC: Decision of the representatives of the Governments of the Member States meeting within the Council of 6 September 1991 extending Decision 86/284/ECSC on the arrangements for trade between the Community and the associated overseas countries and territories in products within the province of the European Coal and Steel Community
 Type: Decision
 Subject Matter: executive power and public service;  trade policy;  European construction
 Date Published: 1991-09-12

 Avis juridique important|41991D047691/476/ECSC: Decision of the representatives of the Governments of the Member States meeting within the Council of 6 September 1991 extending Decision 86/284/ECSC on the arrangements for trade between the Community and the associated overseas countries and territories in products within the province of the European Coal and Steel Community Official Journal L 255 , 12/09/1991 P. 0021 - 0021DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING WITHIN THE COUNCIL of 6 September 1991 extending Decision 86/284/ECSC on the arrangements for trade between the Community and the associated overseas countries and territories in products within the province of the European Coal and Steel Community (91/476/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas on 25 July 1991 the Representatives of the Governments of the Member States, meeting within the Council, adopted a new ECSC Decision on the arrangements for trade between the Community and the associated overseas countries and territories in products within the province of the European Coal and Steel Community; Whereas, pending the entry into force of that new Decision, which owing to linguistic and practical difficulties it was not possible to publish by 31 July 1991, the arrangements applicable under Decision 86/284/ECSC (1), as extended by Decisions 90/147/ECSC (2), 91/111/ECSC (3) and 91/313/ECSC (4), should be kept in force until the entry into force of the new Decision; In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 In Article 7 of Decision 86/284/ECSC, the phrase 'the date of entry into force of the new Decision on the arrangements for trade between the Community and the associated overseas countries and territories in products within the province of the European Coal and Steel Community, but no later than 31 July 1991' shall be replaced by 'the date of entry into force of the new Decision on the arrangements for trade between the Community and the associated overseas countries and territories in products within the province of the European Coal and Steel Community'. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1991. Done at Brussels, 6 September 1991. The President H. VAN DEN BROEK (1) OJ No L 175, 1. 7. 1986, p. 111. (2) OJ No L 84, 30. 3. 1990, p. 109. (3) OJ No L 58, 5. 3. 1991, p. 28. (4) OJ No L 170, 29. 6. 1991, p. 14.